DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The status of the parent application 15/617,562 needs to be updated on page 1, line 4 by reciting “now U.S. Patent No. 10,543,006”.  
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement filed 3/12/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 12, 17 and 19 are objected to because of the following informalities:  
Claim 12 recites the limitation “the opening” in line 20. There is insufficient antecedent basis for this limitation in the claim. The limitation “the opening” appears to be amended to recite “the distal opening” in order to refer to “a distal opening” in lines 2-3.

Claim 17 needs to be ended with a period at an end of the claim in order to indicate end of the claimed invention.

.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a distal opening extending generally orthogonal to a longitudinal axis of the elongate catheter shaft” in lines 2-4 renders the claim indefinite because the original disclosure do not define the term “generally orthogonal” and a distal opening placed in several different positions could be construed as “generally orthogonal”. The original disclosure shows element 60 in figure 2 as being orthogonal to the longitudinal axis of the elongate catheter shaft. However, since the term “generally orthogonal” is not defined by the specification, one of ordinary skill in the art would not be able to construe as to how far can the distal opening be deviated with respect to the longitudinal axis of the elongate catheter shaft in order for the distal opening to be construed as being “generally orthogonal to a longitudinal axis of the elongate catheter shaft”. When construing the claims in the light of the specification, if the distal opening is construed to be “generally orthogonal” with respect to the 

Claims 2-11 and 13-19 being dependent on either claims 1 or claim 12 are also rejected.

    PNG
    media_image1.png
    671
    518
    media_image1.png
    Greyscale
 
Regarding claim 12, lines 17-18, the limitation “the proximal end region” renders the claim indefinite because it is unclear if “the proximal end region” refers to “a proximal end region” of an elongate catheter shaft as recited in claim 12, line 2 or “a proximal end region” of a guidewire as recited in claim 12, line 15. For examination purposes, examiner construes that “the proximal end region” in lines 17-18 refers to a proximal end 

Regarding claim 12, line 18, the limitation “the distal end region” renders the claim indefinite because it is unclear if “the distal end region” refers to “a distal end region” of an elongate catheter shaft recited in claim 12, line 2 or “a distal end region” of a guidewire as recited in claim 12, line 16. For examination purposes, examiner construes that “the distal end region” in line 18 refers to a distal end region of the guidewire. Claim 12 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 12 is amended to recite “the distal end region of the guidewire” instead of “the distal end region”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 5,554,114) in view of Richardson et al. (US 2007/0249964 A1).

an elongate catheter shaft 14 having a proximal end region 24, a distal end region (region comprising element 22), a distal opening (opening in element 14 closed by element 22) extending generally orthogonal to a longitudinal axis (axis parallel to element 14) of the elongate catheter shaft 14, and a lumen (hollow portion inside element 14) extending between the proximal end region 24 and the distal opening (opening in element 14 closed by element 22), wherein the distal end region (region comprising element 22) includes a coiled portion 26 (column 6, lines 59-65) having a preformed coiled configuration 32 (figure 1) including a plurality of helically wound rings (see figure 1); 
a plurality of apertures 18 formed through a sidewall of the coiled portion and in fluid communication with the lumen of the elongate catheter shaft 14; and 
a guidewire 30 configured to be slidably disposed within the lumen of the elongate catheter shaft 14, the guidewire 30 including a proximal end region (see “PER” in figure 2 below) having a first outer diameter (see “FOD” in figure 2 below), a distal end region (see “DER” in figure 2 below) having a second outer diameter (see “SOD” in figure 2 below), and an intermediate region (see “IR” in figure 2 below) disposed between the proximal end region (see “PER” in figure 2 below) of the guidewire 30 and the distal end region (see “DER” in figure 2 below) of the guidewire 30; 
wherein the distal end region (see “DER” in figure 2 below) of the guidewire 30 is configured to be at least partially positioned within the distal opening (see figure 2 where element 30 is placed in the opening closed by element 22) during delivery of a fluid (column 7, lines 54-62, element 30 is not sealing element 18 so without retracting the fluid could be delivered) through the lumen of the elongate catheter shaft 14. Wallace is silent regarding the second outer diameter greater than the first outer diameter.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the guidewire of Wallace to incorporate the second outer diameter greater than the first outer diameter as taught by Richardson for the purpose of designing a guidewire with varying stiffness thereby facilitating the insertion of the medical device into the patient’s body without having undue sudden resistance felt by operator as the guidewire is advanced (paragraph 0022, lines 16-20, abstract).

    PNG
    media_image2.png
    288
    791
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    142
    771
    media_image3.png
    Greyscale




Regarding claim 3, Wallace discloses wherein the second outer diameter (see “SOD” in figure 2 above) of the guidewire 30 is less (even after modifying Wallace in view of Richardson the second outer diameter would be less than an inner diameter of element 14 because the modified guidewire would need to have the guidewire slidable inside element 14) than an inner diameter (inner diameter of element 14) of the elongate catheter shaft 14.

Regarding claim 4, Wallace discloses wherein the distal end region (“DER” in figure 2 above will reduce the area inside the lumen of the element 14 by occupying an area of the lumen of the element 14 and thus the fluid injected into the lumen of the element 14, would need to exit out of element 14. Furthermore, element 14 will play a small role in directing the fluid out of the element 18 by occupying an area inside element 14 thereby forcing fluid to get out of element 18 by blocking any fluid that strikes element “DER” in figure 2 above. Additionally, the guidewire of Wallace modified in view of Richardson will result in having larger outer diameter of the distal end region compared to the outer diameter of the distal end region of Wallace, therefore, the larger area and structure of Richardson’s guidewire will assist in directing fluid out of element 18 of Wallace when using modified guidewire inside element 14 of Wallace) of the guidewire 30 is configured to direct a flow of fluid within the lumen of the elongate catheter shaft 14 towards and through the plurality of apertures 18.

Regarding claim 5, Wallace is silent regarding wherein the intermediate region of the guidewire has a first flexibility greater than a second flexibility of the proximal end region of the guidewire.
However, Richardson teaches wherein the intermediate region (region comprising elements 14 and 18) of the guidewire 10 (figure 1) has a first flexibility greater (paragraph 0021, paragraph 0083, lines 7-9) than a second flexibility of the proximal end region (region comprising element 12) of the guidewire (with increasing size, flexibility gets reduced) for the purpose of improving advancement and controlling distal end of the device through a patient’s body lumen (paragraph 0021, lines 1-4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the guidewire of Wallace to incorporate wherein the intermediate region of the guidewire has a first flexibility greater than a second flexibility of the proximal end region of the guidewire as taught by Richardson for the purpose of improving advancement and controlling distal end of the device through a patient’s body lumen (paragraph 0021, lines 1-4).

Regarding claim 6, Wallace discloses wherein the coiled portion 26 is formed at least in part of a shape memory material (column 9, lines 1-4).

Regarding claim 9, Wallace discloses wherein the plurality of apertures 18 are formed in a radially outward sidewall (figure 1) of the coiled portion 26.

Regarding claim 10, Wallace discloses wherein when the coiled portion 26 is disposed over the proximal end region (see “PER” in figure 2 above), the guidewire 30 

Regarding claim 11, Wallace discloses further comprising a fluid delivery device (column 6, lines 2-4 and 8-12) fluidly coupled to the proximal end region 24 of the elongate catheter shaft 14.

Regarding claim 12, Wallace discloses an infusion catheter system 10 (figure 1 with embodiment of figure 2 and with element 22 either replaced or not replaced with the valve as explained in column 9, lines 39-43, column 10, lines 12-21), comprising: 
an elongate catheter shaft 14 having a proximal end region 24, a distal end region (region comprising element 22), a distal opening (opening in element 14 closed by element 22) having an area (area of an opening in element 14) extending generally orthogonal to a longitudinal axis (axis parallel to element 14) of the elongate catheter shaft 14, and a lumen (hollow portion inside element 14) extending between the proximal end region 24 and the distal opening (opening in element 14 closed by element 22), wherein the distal end region (region comprising element 22) includes a coiled portion 26 (column 6, lines 59-65) formed at least in part from a shape memory material (column 9, lines 1-4) and having a preformed coiled configuration 32 (figure 1) including a plurality of helically wound rings (see figure 1); 
a plurality of apertures 18 formed through a sidewall of the coiled portion such that the plurality of apertures 18 are oriented in a radially outward direction (figure 1) when the coiled portion 26 is in the preformed coiled configuration 32, the plurality of apertures 18 in fluid communication with the lumen of the elongate catheter shaft 14; and 

a guidewire 30 configured to be slidably disposed within the lumen of the elongate catheter shaft 14, the guidewire 30 including a proximal end region (see “PER” in figure 2 above) having a first outer diameter (see “FOD” in figure 2 above), a distal end region (see “DER” in figure 2 above) having a second outer diameter (see “SOD” in figure 2 above), and an intermediate region (see “IR” in figure 2 above) disposed between the proximal end region (see “PER” in figure 2 above) of the guidewire 30 and the distal end region (see “DER” in figure 2 below) of the guidewire 30; 
wherein the distal end region (see “DER” in figure 2 above) of the guidewire 30 is configured to block a percentage of the area of the opening (when element 30 is positioned in a manner shown in figure 2, element 30 would be occupying a small portion of the area of the opening in element 14 closed by element 22 and therefore, element 30 would block fluid from entering into the opening in an area occupied by element 30. The small portion occupied by element 30 would constitute a percentage of the area of the opening. Alternatively if element 30 is retracted without completely removing out of element 14, when viewing along the longitudinal axis of element 14, element 30 would be blocking the view of an area of the opening in element 14 closed by element 22. The claim only recites the guidewire to be configured to block a percentage of the area of the opening without reciting if the guidewire would block the fluid flow or the view of the area of the opening. Therefore, alternative interpretation would also hold true under a reasonable broadest interpretation of claim 12) of the elongate catheter shaft 14. Wallace is silent regarding the second outer diameter greater than the first outer diameter.
Richardson teaches a design of a guidewire (figure 1) wherein the second outer diameter (see “SD” in figure 1 below) is greater than the first outer diameter (see “FD” in 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the guidewire of Wallace to incorporate the second outer diameter greater than the first outer diameter as taught by Richardson for the purpose of designing a guidewire with varying stiffness thereby facilitating the insertion of the medical device into the patient’s body without having undue sudden resistance felt by operator as the guidewire is advanced (paragraph 0022, lines 16-20, abstract).

Regarding claim 13, Wallace discloses wherein a longitudinal position of the distal end region (see “DER” in figure 2 above) of the guidewire 30 is movable to vary the percentage of the area (if element 30 is retracted, element 30 would no longer block an area of the opening in element 14 and thus the fluid would be able to cover the entire area of the opening in element 14) of the opening of the elongate catheter shaft 14 is blocked.

Regarding claims 14 and 15, Wallace discloses the use of valve instead of element 22 (column 9, lines 39-43, column 10, lines 12-21). Therefore, if the guidewire modified in view of Richardson as explained in the rejection of claim 12 above is used, there is a possibility of fluid flowing out of the valve. Even if the fluid is not leaving out of the valve, the larger second outer diameter of the distal end region would occupy larger portion of the lumen inside element 14 (Wallace) when placed in configuration as shown in figure 2 of Wallace and therefore, the fluid introduced into the lumen of element 14 

Regarding claim 16, Wallace is silent regarding wherein the intermediate region of the guidewire has a first flexibility greater than a second flexibility of the proximal end region of the guidewire.
However, Richardson teaches wherein the intermediate region (region comprising elements 14 and 18) of the guidewire 10 (figure 1) has a first flexibility greater (paragraph 0021, paragraph 0083, lines 7-9) than a second flexibility of the proximal end region (region comprising element 12) of the guidewire (with increasing size, flexibility gets reduced) for the purpose of improving advancement and controlling distal end of the device through a patient’s body lumen (paragraph 0021, lines 1-4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the guidewire of Wallace to incorporate wherein the intermediate region of the guidewire has a first flexibility greater than a second flexibility of the proximal end region of the guidewire as taught by Richardson for the purpose of improving advancement and controlling distal end of the device through a patient’s body lumen (paragraph 0021, lines 1-4).

Regarding claim 18, Wallace discloses wherein the coiled portion 26 is configured to be biased into a straight configuration (configuration shown in figures 2, 6 

Regarding claim 19, Wallace discloses wherein the plurality of apertures 18 are configured to maintain contact with the treatment location 56 while the coiled portion 26 recoils towards the preformed coiled configuration 32.

Regarding claim 20, Wallace discloses an infusion catheter system 10 (figure 1 with embodiment of figure 2 and with element 22 either replaced or not replaced with the valve as explained in column 9, lines 39-43, column 10, lines 12-21), comprising: 
an elongate catheter shaft 14 having a proximal end region 24, a distal end region (region comprising element 22), a distal opening (opening in element 14 closed by element 22) extending generally orthogonal to a longitudinal axis (axis parallel to element 14) of the elongate catheter shaft 14, and a lumen (hollow portion inside element 14) extending between the proximal end region 24 and the distal opening (opening in element 14 closed by element 22), wherein the distal end region (region comprising element 22) includes a coiled portion 26 (column 6, lines 59-65) formed at least in part from a shape memory material (column 9, lines 1-4) and having a preformed coiled configuration 32 (figure 1) including a plurality of helically wound rings (see figure 1); 
a plurality of apertures 18 formed through a sidewall of the coiled portion such that the plurality of apertures 18 are oriented in a radially outward direction (figure 1) when the coiled portion 26 is in the preformed coiled configuration 32, the plurality of 
a fluid delivery device (column 6, lines 2-4 and 8-12) fluidly coupled to the proximal end region 24 of the elongate catheter shaft 14; and
a guidewire 30 configured to be slidably disposed within the lumen of the elongate catheter shaft 14, the guidewire 30 including a proximal end region (see “PER” in figure 2 below) having a first outer diameter (see “FOD” in figure 2 below), a distal end region (see “DER” in figure 2 below) having a second outer diameter (see “SOD” in figure 2 below), and an intermediate region (see “IR” in figure 2 below) disposed between the proximal end region (see “PER” in figure 2 below) of the guidewire 30 and the distal end region (see “DER” in figure 2 below) of the guidewire 30; 
wherein the distal end region (see “DER” in figure 2 below) of the guidewire 30 is movable relative to the distal opening of the elongate catheter shaft 14. Wallace is silent regarding the second outer diameter greater than the first outer diameter.
Richardson teaches a design of a guidewire (figure 1) wherein the second outer diameter (see “SD” in figure 1 below) is greater than the first outer diameter (see “FD” in figure 1 below) for the purpose of designing a guidewire with varying stiffness thereby facilitating the insertion of the medical device into the patient’s body without having undue sudden resistance felt by operator as the guidewire is advanced (paragraph 0022, lines 16-20, abstract). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the guidewire of Wallace to incorporate the second outer diameter greater than the first outer diameter as taught by Richardson for the purpose of designing a guidewire with varying stiffness thereby facilitating the insertion of the medical device into the patient’s body without having 
Wallace modified in view of Richardson do not explicitly recite if the distal end region of the guidewire is movable relative the distal opening of the elongate catheter shaft to adjust a flow rate of a fluid exiting the plurality of aperture during delivery of the fluid through the lumen of the elongate catheter shaft. However, if element 22 (Wallace) is replaced with valve as explained in column 9, lines 39-43, column 10, lines 12-21 of Wallace and if fluid is delivered at a pressure that results in opening the valve and delivering the fluid through the valve then placing the guidewire of Wallace modified in view of Richardson will result in blocking the distal opening when placed in configuration shown in figure 2 and thereby would allow increased flow rate through the plurality of apertures. Alternatively if the guidewire of Wallace modified in view of Richardson is retracted inside element 14 of Wallace then the portion of the fluid would be passing through the valve thereby resulting in decreased flow rate through the plurality of apertures.

Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,543,006 in view of Wallace et al. (US 5,554,114). Claim 1 in the instant application is anticipated by claim 1 of US patent except for a distal opening extending generally orthogonal to a longitudinal axis of the elongate catheter shaft and wherein the distal end region of the guidewire is configured to be at least partially positioned within the distal opening during delivery of a fluid through the lumen of the elongate catheter shaft.
However, Wallace teaches a distal opening (opening in element 14 closed by element 22) extending generally orthogonal to a longitudinal axis (axis parallel to element 14) of the 
Therefore, it would have been prima facie obvious to modify the invention to include the teachings of Wallace for the purpose of delivering the fluid in a treatment area directly by staying in contact with the treatment area (figure 8, column 10, lines 1-11).

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,543,006 in view of Wallace et al. (US 5,554,114). Claim 5 in the instant application is anticipated by claim 1 of US patent except for a distal opening extending generally orthogonal to a longitudinal axis of the elongate catheter shaft and wherein the distal end region of the guidewire is configured to be at least partially positioned within the distal opening during delivery of a fluid through the lumen of the elongate catheter shaft.
However, Wallace teaches a distal opening (opening in element 14 closed by element 22) extending generally orthogonal to a longitudinal axis (axis parallel to element 14) of the elongate catheter shaft 14, wherein the distal end region (see “DER” in figure 2 above) of the guidewire 30 is configured to be at least partially positioned within the distal opening (see figure 2 where element 30 is placed in the opening closed by element 22) during delivery of a fluid (column 7, lines 54-62, element 30 is not sealing element 18 so without retracting the fluid could be delivered) through the lumen of the elongate catheter shaft 14 for the purpose of delivering 
Therefore, it would have been prima facie obvious to modify the invention to include the teachings of Wallace for the purpose of delivering the fluid in a treatment area directly by staying in contact with the treatment area (figure 8, column 10, lines 1-11).

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,543,006 in view of Wallace et al. (US 5,554,114). Claim 6 in the instant application is anticipated by claim 2 of US patent except for a distal opening extending generally orthogonal to a longitudinal axis of the elongate catheter shaft and wherein the distal end region of the guidewire is configured to be at least partially positioned within the distal opening during delivery of a fluid through the lumen of the elongate catheter shaft.
However, Wallace teaches a distal opening (opening in element 14 closed by element 22) extending generally orthogonal to a longitudinal axis (axis parallel to element 14) of the elongate catheter shaft 14, wherein the distal end region (see “DER” in figure 2 above) of the guidewire 30 is configured to be at least partially positioned within the distal opening (see figure 2 where element 30 is placed in the opening closed by element 22) during delivery of a fluid (column 7, lines 54-62, element 30 is not sealing element 18 so without retracting the fluid could be delivered) through the lumen of the elongate catheter shaft 14 for the purpose of delivering the fluid in a treatment area directly by staying in contact with the treatment area (figure 8, column 10, lines 1-11).
Therefore, it would have been prima facie obvious to modify the invention to include the teachings of Wallace for the purpose of delivering the fluid in a treatment area directly by staying in contact with the treatment area (figure 8, column 10, lines 1-11).

7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,543,006 in view of Wallace et al. (US 5,554,114). Claim 7 in the instant application is anticipated by claim 1 of US patent except for a distal opening extending generally orthogonal to a longitudinal axis of the elongate catheter shaft and wherein the distal end region of the guidewire is configured to be at least partially positioned within the distal opening during delivery of a fluid through the lumen of the elongate catheter shaft.
However, Wallace teaches a distal opening (opening in element 14 closed by element 22) extending generally orthogonal to a longitudinal axis (axis parallel to element 14) of the elongate catheter shaft 14, wherein the distal end region (see “DER” in figure 2 above) of the guidewire 30 is configured to be at least partially positioned within the distal opening (see figure 2 where element 30 is placed in the opening closed by element 22) during delivery of a fluid (column 7, lines 54-62, element 30 is not sealing element 18 so without retracting the fluid could be delivered) through the lumen of the elongate catheter shaft 14 for the purpose of delivering the fluid in a treatment area directly by staying in contact with the treatment area (figure 8, column 10, lines 1-11).
Therefore, it would have been prima facie obvious to modify the invention to include the teachings of Wallace for the purpose of delivering the fluid in a treatment area directly by staying in contact with the treatment area (figure 8, column 10, lines 1-11).

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,543,006 in view of Wallace et al. (US 5,554,114). Claim 8 in the instant application is anticipated by claim 4 of US patent except for a distal opening extending generally orthogonal to a longitudinal axis of the elongate catheter shaft and wherein the distal end region of the guidewire is configured to be at least partially .
However, Wallace teaches a distal opening (opening in element 14 closed by element 22) extending generally orthogonal to a longitudinal axis (axis parallel to element 14) of the elongate catheter shaft 14, wherein the distal end region (see “DER” in figure 2 above) of the guidewire 30 is configured to be at least partially positioned within the distal opening (see figure 2 where element 30 is placed in the opening closed by element 22) during delivery of a fluid (column 7, lines 54-62, element 30 is not sealing element 18 so without retracting the fluid could be delivered) through the lumen of the elongate catheter shaft 14 for the purpose of delivering the fluid in a treatment area directly by staying in contact with the treatment area (figure 8, column 10, lines 1-11).
Therefore, it would have been prima facie obvious to modify the invention to include the teachings of Wallace for the purpose of delivering the fluid in a treatment area directly by staying in contact with the treatment area (figure 8, column 10, lines 1-11).

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,543,006 in view of Wallace et al. (US 5,554,114). Claim 9 in the instant application is anticipated by claim 5 of US patent except for a distal opening extending generally orthogonal to a longitudinal axis of the elongate catheter shaft and wherein the distal end region of the guidewire is configured to be at least partially positioned within the distal opening during delivery of a fluid through the lumen of the elongate catheter shaft.
However, Wallace teaches a distal opening (opening in element 14 closed by element 22) extending generally orthogonal to a longitudinal axis (axis parallel to element 14) of the elongate catheter shaft 14, wherein the distal end region (see “DER” in figure 2 above) of the guidewire 30 is configured to be at least partially positioned within the distal opening (see figure 
Therefore, it would have been prima facie obvious to modify the invention to include the teachings of Wallace for the purpose of delivering the fluid in a treatment area directly by staying in contact with the treatment area (figure 8, column 10, lines 1-11).

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,543,006 in view of Wallace et al. (US 5,554,114). Claim 10 in the instant application is anticipated by claim 6 of US patent except for a distal opening extending generally orthogonal to a longitudinal axis of the elongate catheter shaft and wherein the distal end region of the guidewire is configured to be at least partially positioned within the distal opening during delivery of a fluid through the lumen of the elongate catheter shaft.
However, Wallace teaches a distal opening (opening in element 14 closed by element 22) extending generally orthogonal to a longitudinal axis (axis parallel to element 14) of the elongate catheter shaft 14, wherein the distal end region (see “DER” in figure 2 above) of the guidewire 30 is configured to be at least partially positioned within the distal opening (see figure 2 where element 30 is placed in the opening closed by element 22) during delivery of a fluid (column 7, lines 54-62, element 30 is not sealing element 18 so without retracting the fluid could be delivered) through the lumen of the elongate catheter shaft 14 for the purpose of delivering the fluid in a treatment area directly by staying in contact with the treatment area (figure 8, column 10, lines 1-11).
.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,543,006 in view of Wallace et al. (US 5,554,114). Claim 11 in the instant application is anticipated by claim 7 of US patent except for a distal opening extending generally orthogonal to a longitudinal axis of the elongate catheter shaft and wherein the distal end region of the guidewire is configured to be at least partially positioned within the distal opening during delivery of a fluid through the lumen of the elongate catheter shaft.
However, Wallace teaches a distal opening (opening in element 14 closed by element 22) extending generally orthogonal to a longitudinal axis (axis parallel to element 14) of the elongate catheter shaft 14, wherein the distal end region (see “DER” in figure 2 above) of the guidewire 30 is configured to be at least partially positioned within the distal opening (see figure 2 where element 30 is placed in the opening closed by element 22) during delivery of a fluid (column 7, lines 54-62, element 30 is not sealing element 18 so without retracting the fluid could be delivered) through the lumen of the elongate catheter shaft 14 for the purpose of delivering the fluid in a treatment area directly by staying in contact with the treatment area (figure 8, column 10, lines 1-11).
Therefore, it would have been prima facie obvious to modify the invention to include the teachings of Wallace for the purpose of delivering the fluid in a treatment area directly by staying in contact with the treatment area (figure 8, column 10, lines 1-11).

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,543,006 in view of Wallace et al. (US .
However, Wallace teaches a distal opening (opening in element 14 closed by element 22) having an area (an area of opening in element 14) extending generally orthogonal to a longitudinal axis (axis parallel to element 14) of the elongate catheter shaft 14, wherein the distal end region (see “DER” in figure 2 above) of the guidewire 30 is configured to block a percentage of the area of the opening (when element 30 is positioned in a manner shown in figure 2, element 30 would be occupying a small portion of the area of the opening in element 14 closed by element 22 and therefore, element 30 would block fluid from entering into the opening in an area occupied by element 30. The small portion occupied by element 30 would constitute a percentage of the area of the opening. Alternatively if element 30 is retracted without completely removing out of element 14, when viewing along the longitudinal axis of element 14, element 30 would be blocking the view of an area of the opening in element 14 closed by element 22. The claim only recites the guidewire to be configured to block a percentage of the area of the opening without reciting if the guidewire would block the fluid flow or the view of the area of the opening. Therefore, alternative interpretation would also hold true under a reasonable broadest interpretation of claim 12) of the elongate catheter shaft 14 for the purpose of delivering the fluid in a treatment area directly by staying in contact with the treatment area (figure 8, column 10, lines 1-11).
Therefore, it would have been prima facie obvious to modify the invention to include the teachings of Wallace for the purpose of delivering the fluid in a treatment area directly by staying in contact with the treatment area (figure 8, column 10, lines 1-11).

16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,543,006 in view of Wallace et al. (US 5,554,114). Claim 16 in the instant application is anticipated by claim 11 of US patent except for a distal opening having an area extending generally orthogonal to a longitudinal axis of the elongate catheter shaft and wherein the distal end region of the guidewire is configured to block a percentage of the area of the opening of the elongate catheter shaft.
However, Wallace teaches a distal opening (opening in element 14 closed by element 22) having an area (an area of opening in element 14) extending generally orthogonal to a longitudinal axis (axis parallel to element 14) of the elongate catheter shaft 14, wherein the distal end region (see “DER” in figure 2 above) of the guidewire 30 is configured to block a percentage of the area of the opening (when element 30 is positioned in a manner shown in figure 2, element 30 would be occupying a small portion of the area of the opening in element 14 closed by element 22 and therefore, element 30 would block fluid from entering into the opening in an area occupied by element 30. The small portion occupied by element 30 would constitute a percentage of the area of the opening. Alternatively if element 30 is retracted without completely removing out of element 14, when viewing along the longitudinal axis of element 14, element 30 would be blocking the view of an area of the opening in element 14 closed by element 22. The claim only recites the guidewire to be configured to block a percentage of the area of the opening without reciting if the guidewire would block the fluid flow or the view of the area of the opening. Therefore, alternative interpretation would also hold true under a reasonable broadest interpretation of claim 12) of the elongate catheter shaft 14 for the purpose of delivering the fluid in a treatment area directly by staying in contact with the treatment area (figure 8, column 10, lines 1-11).
Therefore, it would have been prima facie obvious to modify the invention to include the teachings of Wallace for the purpose of delivering the fluid in a treatment area directly by staying in contact with the treatment area (figure 8, column 10, lines 1-11).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,543,006 in view of Wallace et al. (US 5,554,114). Claim 20 in the instant application is anticipated by claim 11 of US patent except for a distal opening extending generally orthogonal to a longitudinal axis of the elongate catheter shaft and wherein the distal end region of the guidewire is movable relative the distal opening of the elongate catheter shaft to adjust a flow rate of a fluid exiting the plurality of apertures during delivery of the fluid through the lumen of the elongate catheter shaft.
However, Wallace teaches wherein the distal end region (see “DER” in figure 2 below) of the guidewire 30 is movable relative to the distal opening of the elongate catheter shaft 14. If element 22 (Wallace) is replaced with valve as explained in column 9, lines 39-43, column 10, lines 12-21 of Wallace and if fluid is delivered at a pressure that results in opening the valve and delivering the fluid through the valve then placing the guidewire of Wallace will result in blocking the distal opening when placed in configuration shown in figure 2 and thereby would allow increased flow rate through the plurality of apertures. Alternatively if the guidewire of Wallace is retracted inside element 14 of Wallace then the portion of the fluid would be passing through the valve thereby resulting in decreased flow rate through the plurality of apertures.
Therefore, it would have been prima facie obvious to modify the invention to include the teachings of Wallace for the purpose of delivering the fluid in a treatment area directly by staying in contact with the treatment area (figure 8, column 10, lines 1-11).

Allowable Subject Matter
Claims 7, 8 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 

The closest prior art of record, Wallace et al. (US 5,554,114) in view of Richardson et al. (US 2007/0249964 A1), is silent regarding wherein when the coiled portion is disposed over the intermediate region of the guidewire, the elongate catheter shaft biases the guidewire into a helical configuration in combination with other claimed limitations of claim 7.

The closest prior art of record, Wallace et al. (US 5,554,114) in view of Richardson et al. (US 2007/0249964 A1), is silent regarding wherein the coiled portion has a third flexibility less than the first flexibility and greater than the second flexibility in combination with other claimed limitations of claim 8.

The closest prior art of record, Wallace et al. (US 5,554,114) in view of Richardson et al. (US 2007/0249964 A1), is silent regarding a distal opening (opening in element 14 closed by element 22) extending generally orthogonal to a longitudinal axis (axis parallel to element 14) of the elongate catheter shaft 14 and wherein the coiled portion has a third flexibility less than the first flexibility and greater than the second flexibility in combination with other claimed limitation of claim 17.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dalton (US 4,681,570) discloses a catheter with a coiled portion and comprising a plurality of apertures on the sidewall of the catheter.
Hanson et al. (US 5,709,874) discloses a catheter with a coiled distal portion and comprising a plurality of apertures on the sidewall of the catheter.
Mottola et al. (US 5,957,901) discloses a catheter along with a guidewire wherein the guidewire has a distal end region with a second outer diameter greater than a first outer diameter of a proximal end region.
Nita (US 6,007,514) discloses a design of an ultrasound system comprising a guidewire with a distal end region having a second outer diameter greater than a first outer diameter of a proximal end region.
Mouri et al. (US 6,074,378) discloses a design of a catheter that gets helical coil automatically when inserted into the patient’s body.
Tanaka et al. (US 6,391,018 B1) discloses a catheter with a coiled portion in a predetermined coiled configuration when the guidewire is retracted and in a straight configuration when the guidewire is inserted through the coiled portion.
Fischer, Jr. et al. (US 2007/0203475 A1) discloses the catheter with a coiled portion and comprising a plurality of apertures on the sidewall of the catheter.
Liu et al. (US 2009/0264770 A1) discloses a catheter comprising a coiled portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783